MILLIKEN, Chief Justice.
This petitioner, convicted for armed robbery, has sought to mandamus the respondent to supply the record of his post-conviction proceeding to this Court for consideration on appeal. The respondent has replied that the record will be supplied “within the due and normal course of business and within the said sixty days allowed by the Criminal Rules.” RCr 12.58.
Since the sixty-day period therefor does not expire until June 27, 1964, petitioner’s request for mandamus is dismissed.